                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


JUSTIN MORRIS,

        Plaintiff,                           :    Case No. 2:19-cv-1339

       -vs-                                       Judge Sarah D. Morrison
                                                  Magistrate Judge Elizabeth Preston Deavers
MICHAEL SHAW, et al.,
                                             :
       Defendants.

                                            ORDER

       This matter is before the Court for consideration of a Report and Recommendation

(R&R) issued by the Magistrate Judge on July 9, 2019. (ECF No. 23). In that filing, the

Magistrate Judge recommended that Plaintiff’s claims against Defendant Centers for Medicare

and Medicaid Services be dismissed without prejudice for failure to prosecute pursuant to

Federal Rule of Civil Procedure 41(b). The time for filing objections has passed, and no

objections have been filed. For the reasons set forth in the R&R, the Court hereby ADOPTS the

R&R (ECF No. 23) and DISMISSES WITHOUT PREJUDICE Plaintiff’s claims against

Defendant Centers for Medicare and Medicaid Services. The Clerk is DIRECTED to terminate

Centers for Medicare and Medicaid Services from the docket as a party to this action.

       IT IS SO ORDERED.

                                                    /s/ Sarah D. Morrison
                                                    SARAH D. MORRISON
                                                    UNITED STATES DISTRICT JUDGE
